        Case 1:17-cv-02590-TSC Document 134 Filed 05/09/19 Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


HOPI TRIBE, et al.,                           )
                                              )
     Plaintiffs,                              )
                                              )
v.                                            ) Case No. 1:17-cv-02590 (TSC)
                                              )
DONALD J. TRUMP, in his official              )
capacity as President of the United States,   )
et al.,                                       )
                                              )
     Defendants.                              )
                                              )
UTAH DINÉ BIKÉYAH, et al.,                    )
                                              )
     Plaintiffs,                              )
                                              )
v.                                            ) Case No. 1:17-cv-02605 (TSC)
                                              )
DONALD J. TRUMP, in his official              )
capacity as President of the United States,   )
et al.,                                       )
                                              )
    Defendants.                               )
___________________________________           )
                                              )
NATURAL RESOURCES DEFENSE                     )
COUNCIL, et al.,                              )
                                              )
     Plaintiffs,                              )
                                              ) Case No. 1:17-cv-02606 (TSC)
v.                                            )
                                              )
DONALD J. TRUMP, in his official              )
capacity as President of the United States,   )
et al.,                                       )        CONSOLIDATED CASES
                                              )
     Defendants.                              )

 FEDERAL DEFENDANTS’ AND PLAINTIFFS’ JOINT UNOPPOSED MOTION TO
  SET ORAL ARGUMENT ON FEDERAL DEFENDANTS’ MOTION TO DISMISS



                                              1
         Case 1:17-cv-02590-TSC Document 134 Filed 05/09/19 Page 2 of 7



        Defendants Donald J. Trump et al. (collectively, “Federal Defendants”) and Plaintiffs

Hopi Tribe, Navajo Nation, Ute Indian Tribe, Ute Mountain Ute Tribe, and Zuni Tribe (the

“Tribal Plaintiffs”), Utah Dine Bikeyah et al., and Natural Resources Defense Council et al.,

(collectively, “Plaintiffs”) respectfully move the Court to set a hearing date for oral argument on

the Federal Defendants’ motion to dismiss in the above-captioned consolidated cases (ECF No.

49).

        These cases challenge the 2017 Proclamation that excluded public land from the Bears

Ears National Monument. The Federal Defendants’ motion is now fully briefed, making

appropriate an expeditious hearing and resolution of the motion. Because the President’s action

on the Bears Ears National Monument raises novel and significant statutory and constitutional

issues, oral argument would allow the parties to respond to any questions the Court may have

and facilitate the efficient resolution of the case.1

        Plaintiffs’ counsel have conferred with Intervenors American Farm Bureau Federation,

Utah Farm Bureau Federation, the State of Utah, and Brandon Sulser et al. about their positions

on the request to set a hearing date. No Intervenor opposes the motion.

        Because the Court may wish to hear arguments in these cases together with arguments on

Federal Defendants’ motion to dismiss in the related consolidated cases involving Bears Ears

National Monument, The Wilderness Society v. Trump, Case No. 1:17-cv-02587-TSC (ECF No.



1
  Plaintiffs also note that the Bureau of Land Management (“BLM”) is continuing to prepare
monument management plans (MMPs) for the lands that remain in the Bears Ears National
Monument. See U.S. Dep’t of the Interior, Bureau of Land Mgmt., Bears Ears National
Monument: Draft Monument Management Plans and Environmental Impact Statement Executive
Summary (August 2018), https://eplanning.blm.gov/epl-front-
office/projects/lup/94490/188907/154290/188907/BENM_Draft_MMPs-
EIS_Executive_Summary.pdf (last visited May 6, 2019). The BLM estimates that later this year
it will publish the final MMPs and EIS, and the BLM and the Forest Service subsequently will
issue final decisions.
                                                    2
              Case 1:17-cv-02590-TSC Document 134 Filed 05/09/19 Page 3 of 7



49), counsel have also conferred with counsel for all parties in that case. No parties in The

Wilderness Society object to the motion. In fact, a joint motion asking the Court to set oral

argument is simultaneously being filed in that case.

          To facilitate the scheduling of a hearing, Plaintiffs have surveyed counsel for all parties

in both sets of consolidated cases for their availability through July 31, 2019, and endeavored to

determine the dates that would accommodate the largest number of parties. Based on this

survey, the dates that accommodate the largest number of parties are July 16–19 and July 22–26,

2019. Counsel for all parties are available for a hearing on July 22 or 23; however, counsel for

some intervenors are unavailable during the other dates in this range.2 Recognizing that there are

challenges in setting a schedule accommodating all of the participants, Movants respectfully seek

an expeditious hearing on the motion in order to facilitate a prompt resolution of the motion to

dismiss.

          A proposed order setting the hearing date is attached.

          Respectfully submitted this 9th day of May 2019,

          .

    __s/nlandreth____________________                   _s/ Romney S. Philpott______
    Natalie Landreth                                    Romney S. Philpott
    Native American Rights Fund                         U.S. Department of Justice
    745 W. 4th Ave, Suite 502                           Environment and Natural Resources Division
    Anchorage, AK 99501                                 Natural Resources Section
    Tel: (907) 257-0501                                 999 18th St., #370
    Fax: (907) 276-2466                                 Denver, CO 80202
    E-mail: landreth@narf.org                           Phone: (303) 844-1810
                                                        Fax: (303) 844-1350
    Attorney for the Hopi Tribe, Ute Mountain           E-mail: Romney.Philpott@usdoj.gov
    Ute Tribe, and Zuni Tribe

    Matthew Campbell


2
  Counsel for Farm Bureau Intervenors are unavailable July 24–26, and counsel for Farm Bureau
Intervenors and Brandon Sulser et al. Intervenors are unavailable July 16–19.
                                                    3
       Case 1:17-cv-02590-TSC Document 134 Filed 05/09/19 Page 4 of 7



Native American Rights Fund                     Judith E. Coleman
1506 Broadway                                   U.S. Department of Justice
Boulder, CO 80302                               Environment and Natural Resources Division
Tel: (303) 447-8760                             Natural Resources Section
Fax: (303) 443-7776                             P.O. Box 7611, Ben Franklin Station
E-mail: mcampbell@narf.org                      Washington, D.C. 20044-7611
                                                Phone: (202) 514-3553
Attorney for the Hopi Tribe, Ute Mountain       Fax: (202) 305-0506
Ute Tribe, and Zuni Tribe                       Email: Judith.Coleman@usdoj.gov
                                                Attorney for Defendants
Doreen McPaul, Attorney General
Paul Spruhan, Assistant Attorney General        Attorneys for Defendants
Navajo Nation Department of Justice
P.O. Box 2010                                   James T. Banks (Bar No. 261156)
Window Rock, AZ 86515                           Adam M. Kushner (Bar No. 426344)
Tel.: (928) 871-6210                            Douglas P. Wheeler III (Bar No.
Fax: (928) 871-6177                             463959)
E-mail: ebranch@nndoj.org                       Hunter J. Kendrick (Bar No. 144629)
E-mail: pspruhan@nndoj.org                      Hogan Lovells US LLP
                                                555 Thirteenth Street NW
Attorneys for Navajo Nation                     Washington, DC 20004
                                                Tel.: (202) 637-5600
Jeff Rasmussen                                  Fax: (202) 637-5910
Fredericks Peebles & Morgan LLP                 E-mail: james.banks@hoganlovells.com
1900 Plaza Drive                                E-mail: adam.kushner@hoganlovells.com
Louisville, CO 80027                            E-mail: douglas.wheeler@hoganlovells.com
Tel: (303) 673-9300                             E-mail: hunter.kendrick@hoganlovells.com
Fax: (303) 673-9155
E-mail: jrasmussen@ndnlaw.com                   Attorneys for Plaintiffs Utah Diné
                                                Bikéyah, Friends of Cedar Mesa,
Attorney for the Ute Indian Tribe               Archaeology Southwest, Conservation Lands
                                                Foundation, Inc., Patagonia
Rollie Wilson                                   Works, The Access Fund, the National
Fredericks Peebles & Morgan, LLP                Trust for Historic Preservation, and the
401 9th Street, NW                              Society of Vertebrate Paleontology
Washington, DC 20004
Tel.: (202) 450-4887                            Sharon Buccino (Bar No. 432073)
Fax: (202) 450-5106                             Jacqueline M. Iwata (Bar No. 1047984)
E-mail: rwilson@ndnlaw.com                      Natural Resources Defense Council
                                                1152 15th Street NW, Suite 300
Attorney for the Ute Indian Tribe               Washington, DC 20005
                                                Tel.: (202) 289-6868
Jeffrey S. Rasmussen                            Fax: (415) 795-4799
FREDERICKS PEEBLES & MORGAN LLP                 E-mail: sbuccino@nrdc.org
1900 Plaza Drive                                E-mail: jiwata@nrdc.org
Louisville, CO 80027

                                            4
        Case 1:17-cv-02590-TSC Document 134 Filed 05/09/19 Page 5 of 7



USA                                              Attorneys for Natural Resources Defense
(303)-673-9600                                   Council
Fax: (303)-673-9155
Email:Jrasmussen@ndnlaw.com                      James Pew (Bar No. 448830)
                                                 Earthjustice
Attorneys for Plaintiff Ute Indian Tribe         1625 Massachusetts Avenue, NW
                                                 Suite 702
Lloyd B. Miller                                  Washington, DC 20036
SONOSKY, CHAMBERS, SACHSE,                       Tel.: (202) 667-4500
MILLER & MONKMAN, LLP                            Fax: (202) 667-2356
725 East Firewood Lane Suite 420                 E-mail: jpew@earthjustice.org
Anchorage, AK 99503                              Attorney for The Wilderness Society,
(202) 682-0240                                   Defenders of Wildlife, Grand Canyon Trust,
Fax: (202) 682-0249                              Great Old Broads for Wilderness; Western
Email:Lloyd@sonosky.Net                          Watersheds Project, WildEarth Guardians,
                                                 Sierra Club, and Center for Biological
David Mielke                                     Diversity
SONOSKY, CHAMBERS, SACHSE,
MILLER, MIELKE & BROWNELL LLP                    Stephen H.M. Bloch (pro hac vice)
500 Marquette Avenue, NW                         Landon C. Newell
Suite 660                                        Laura E. Peterson
Albuquerque, NM 87102                            Southern Utah Wilderness Alliance
Phone: (505) 247-0147                            425 East 100 South
Fax: (505) 843-6912                              Salt Lake City, UT 84111
Email: dmielke@abqsonosky.com                    Tel: (801) 486-3161
                                                 Fax: (801) 486-4233
Attorneys for Plaintiff Zuni Tribe               E-mail: steve@suwa.org
                                                 E-mail: landon@suwa.org
Heidi McIntosh (pro hac vice)                    E-mail: laura@suwa.org
Yuting Yvonne Chi (pro hac vice)
Earthjustice                                     Attorneys for Southern Utah Wilderness
633 17th Street, Suite 1600                      Alliance
Denver, CO 80202
Tel.: (303) 623-9466
Fax: (303) 623-8083
E-mail: hmcintosh@earthjustice.org
E-mail: ychi@earthjustice.org

Attorneys for Natural Resource Defense
Fund, The Wilderness Society, Defenders of
Wildlife, Grand Canyon Trust, Great Old
Broads for Wilderness; Western Watersheds
Project, WildEarth Guardians, Sierra Club,
and Center for Biological Diversity




                                             5
       Case 1:17-cv-02590-TSC Document 134 Filed 05/09/19 Page 6 of 7



Katherine Desormeau (D.D.C. Bar ID
CA00024)
Ian Fein (D.D.C. Bar ID CA00014)
Michael E. Wall
Natural Resources Defense Council
111 Sutter Street, 21st Floor
San Francisco, CA 94104
Tel.: (415) 875-6158
Fax: (415) 795-4799
E-mail: kdesormeau@nrdc.org
E-mail: ifein@nrdc.org
E-mail: mwall@nrdc.org
Attorneys for Natural Resources Defense
Council




                                          6
        Case 1:17-cv-02590-TSC Document 134 Filed 05/09/19 Page 7 of 7



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 9th day of May, 2019, I filed the above motion with the

Court’s CM/ECF system, which provided notice of this filing by e-mail to all counsel of record.




                                                    /s/ Romney S. Philpott
                                                    Romney S. Philpott




                                                7
